Citation Nr: 0501525	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  99-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.   
 
2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a kidney and bladder disorder.   
 
3.  Entitlement to service connection for hypertension.   
 
4.  Entitlement to service connection for pseudofolliculitis 
barbae.   
 
5.  Entitlement to service connection for pes planus.   
 
6.  Entitlement to an increase in a 20 percent rating for a 
cervical spine disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  He also had additional unverified periods of 
military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  In May 2002, the 
veteran testified at a Board videoconference hearing.  

A May 2004 RO decision increased the rating for the veteran's 
service-connected cervical spine disability to 20 percent.  
In June 2004, the Board remanded this appeal to the RO for 
further development.  In June 2004, the veteran testified at 
a Travel Board hearing held at the RO regarding several of 
the issued addressed in the first hearing before the Board.  
As two Judges have held hearings on several of the issues 
cited above, both will review this decision.




REMAND

The Board observes that the veteran's entire claims file is 
not of record.  The currently available record essentially 
includes three volumes of medical records, some examination 
reports, a copy of a January 2002 rating decision, a 
September 2003 statement of the case, a recent May 2004 
rating decision, and various correspondence both to and from 
the veteran and his representative.  The Board finds that the 
veteran's entire claims file must be obtained prior to 
appellate review.  

Additionally, as noted above, the Board previously remanded 
this case in June 2004.  There is no indication that the RO 
has completed all of the actions requested in the June 2004 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the fact that the Board held a hearing at the RO on 
June 18th 2004, and the Board remanded this case on June 29th 
2004, it appears unlikely that the RO has had the opportunity 
to take any of the actions requested by the Board within the 
June 2004 remand.  However, without the claims folders, the 
Board cannot confirm this fact. 

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claims 
includes obtaining his entire claims file and completing all 
actions requested in the June 2004 remand.  38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain the veteran's 
entire claims file and associate it with 
all currently available records prior to 
appellate review.  If the claims folders 
cannot be obtained, a explanation should 
be provided and the actions taken to 
obtain these records should be cited by 
the RO.  

2.  The RO should complete all actions 
requested in the Board's June 2004 
remand, as listed below:  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with respect to the issues 
on appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  Compliance with the duties 
articulated in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and 38 C.F.R.  
§ 3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claims.  In addition, the RO should ask 
the veteran to send VA all pertinent 
evidence or information in his 
possession.  

4.  The RO should contact the National 
Personnel Records Center in order to 
obtain verification of the veteran's 
dates of military service.  Actual 
periods of active duty, active duty for 
training and inactive duty training 
served by the veteran should be 
identified.  All information obtained 
should be associated with the veteran's 
claims folder.  

5.  The RO should attempt to obtain 
reports of VA outpatient treatment from 
December 2003 to the present, to include 
the report of the examination reportedly 
conducted in June 2002.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

6.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to compensation benefits 
under the provision of 38 U.S.C.A. § 1151 
for kidney and bladder disabilities.  The 
veteran should be advised that he must 
submit a timely substantive appeal in 
order to perfect his appeal.  

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  Thereafter, the RO should 
readjudicate the claims certified on 
appeal in light of the additional 
evidence and prescribed development.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where there 
has been a change in the law, if any, the 
SSOC should reflect consideration of that 
change.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
          MARK GREENSTREET	CONSTANCE B. TOBIAS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




